DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are currently pending in application 16/695,005.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-10 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-5 are directed toward a process (method). Claims 6-10 are directed toward an apparatus (system). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-10 are directed toward the judicial exception of an abstract idea.  Independent claims 1 and 6 are directed specifically to the abstract idea of human resource (HR) data analysis.  
Regarding independent claims 1 and 6, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A human resource management method, comprising: 
obtaining a feature parameter associated with an employee; 5
performing a prediction algorithm based on machine learning according to the feature parameter to output a human resource index; and 
performing a classification procedure to convert the human resource index to an understandable information.
As the underlined claim limitations above demonstrate, independent claims 1 and 6 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal 
Dependent claims 2-5 and 7-10 provide further details to the abstract idea of claims 1 and 6 regarding the received data, therefore, these claims include mathematical concepts, mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1 and 6. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-10 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, a “database”, a “storage device”, and a “processing device”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-5 and 7-10 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-10 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, a “database”, a “storage device”, and a “processing device”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract 
Dependent claims 2-5 and 7-10 merely recite further additional embellishments of the abstract idea of independent claims 1 and 6 respectively, but these features only serve to further limit the abstract idea of independent claims 1 and 6, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-10 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKeown et al. (US 2010/0100427 A1).
As per independent Claims 1 and 6, McKeown discloses a human resource management system, comprising: 9a human resource database storing a plurality of feature parameters associated with each one of a plurality of employees; a storage device storing a plurality of commands; and one or more processing devices electrically connected to the human resource database 5and the storage device, with the one or more processing devices configured to execute the commands and initiate a plurality of operations (See at least Figs.1-2 and Para 0066-0071), wherein the operations comprises: 
obtaining at least one of the feature parameters associated with one of the plurality of employees (See at least Figs.3-8, Para 0017, Para 0073, and Para 0082); 
performing a prediction algorithm based on machine learning according to the 10feature parameter to output a human resource index (See at least Fig.3 and Para 0074-0081, Para 0201, and Para 0220); and 
performing a classification procedure to convert the human resource index to an understandable information (See at least Figs.1-2 and Para 0069-0075; Para 0124-0128, Reporting; Para 0220).  
As per Claims 2 and 7, McKeown discloses wherein the classification procedure comprises:  15sorting a plurality of historical human resource indexes and labeling a prediction result of each one of the historical human resource indexes; adjusting boundary values of a plurality of intervals according to the historical human resource indexes, a prediction accuracy and a cumulative number of an interval; and generating the understandable information according to a respect interval of the 20intervals where the human resource index falls in (See at least Para 0014-0016, Para 0088-0098, Para 0159, and Para 0101 (Effective Dating)).  
As per Claims 3 and 8, McKeown discloses wherein the feature parameters include one or more of: a tenure parameter, a job level parameter, an education level parameter, an age parameter, a previous performance appraisal and resume parameter, a working experience parameter and a keyword of work-related description (See at least Figs.3-8, Para 0073, and Para 0082).
As per Claims 4 and 9, McKeown discloses wherein the prediction algorithm is an adaptive boost algorithm, a decision tree algorithm, or a random forest algorithm (See at least Fig.3 and Para 0074-0081, Para 0201, and Para 0220 (“flight risk may be calculated algorithmically) - Equivalent statistical tools for data analytics disclosed).
As per Claims 5 and 10, McKeown discloses wherein the human resource index at least one of: a resignation possibility index, a performance appraisal index, an expected tenure index and a level of satisfaction index (See at least Para 0019-0020, Para 0201, Para 0204, Para 0211-0212, and Para 0220 (“Flight risk 1022 may be a quantitative measure for likelihood of leaving the organization which is based on certain factors related to an employee. In an embodiment, certain factors, such as commuting distance, dissatisfaction with salary, limited growth potential, and impending retirement   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 7, 2022